Per Curiam. Appellant, Carl Rankin Newhard, by his attorney, W Blair Brady, has filed a motion for rule on the clerk. On June 6, 2000, the Benton County Circuit Court entered a judgment and commitment order accepting Newhard’s guilty plea to two counts of rape and one count of first-degree sexual abuse, finding him guilty as charged, and sentencing him to twenty-five years’ imprisonment in the Arkansas Department of Correction, with credit for one day in custody before sentencing and a five years’ suspended sentence. Newhard then filed a timely notice of appeal on June 13, 2000. Pursuant to Ark. R. App. P. — Civ. 5(a), (2000), the record on appeal was due to be filed with the Supreme Court Clerk by September 11, 2000. On September 11, 2000, Newhard filed a motion for and received an extension of time to lodge the record on appeal until October 6, 2000.  The record was not tendered until October 12, 2000. Mr. Brady admits in the instant motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Accordingly, we grant the motion for rule on the clerk. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Id.